



Exhibit 10.1


SECOND AMENDMENT TO THE AMENDED AND RESTATED
INVESTMENT MANAGEMENT AGREEMENT




This SECOND AMENDMENT dated as of June l, 2015 to the Amended and Restated
Investment Management Agreement ("Agreement") dated as of December 23, 2014 is
entered into between WHITE MOUNTAINS ADVISORS LLC, a Delaware limited liability
company (the "Advisor"), and ONEBEACON INSURANCE GROUP, LTD., an exempted
limited liability company organized under the laws of Bermuda (the "Client").
Capitalized terms used but not defined herein have the meaning set forth in the
Agreement.


WHEREAS, the Advisor and the Client are parties ("Parties") to the Agreement;
and
WHEREAS, pursuant to Section 18 of the Agreement, the Client and Advisor desires
to modify certain terms of the Agreement.


NOW, THEREFORE, the Parties, intending to be legally bound agree as follows:




1. Schedule A of the Agreement, is deleted it in its entirety and replaced with
the following Management Fee schedule.
2. Except as expressly modified by this Amendment, the Investment Management
Agreement is hereby ratified and confirmed in full force and effect.




























































1





--------------------------------------------------------------------------------





SCHEDULE A


FEE SCHEDULE


1.    Investment Account




Assets Under Management
Annual Fee
Quarterly Fee
 
 
 
Investment Grade Fixed Income:
 
 
Up to $1 billion
10 bps
2.500 bps
$1 billion - $2 billion
8.5 bps
2.125 bps
$2 billion - $5 billion
7.5 bps
1.875 bps
Greater than $5 billion
2.5 bps
0.625 bps
 
 
 
Equities
100 bps
25 bps
 
 
 
Exchange Traded Funds (ETFs)
10 bps
2.5 bps
 
 
 
Hedge Funds
100 bps
25 bps
 
 
 
Private Equities:
 
 
First 2 Years of Fund's Life (Committed)
100 bps
25 bps
Thereafter (Fair Value)
100 bps
25 bps
 
 
 
Affordable Housing Tax Credit Funds
 
 
First Year of Fund's Life (Committed)
100 bps
25 bps
Thereafter (Fair Value)
10 bps
2.5 bps



2.
Treasury Management Services. The Advisor will be paid a quarterly fee for the
treasury management services computed at the annual rate of 1.75 basis points
(0.0175%) of the aggregate value of the net assets of the Client's Investment
Account.































2





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized representatives as of the day and year first above
written.


ADVISOR:
 
CLIENT:
 
 
 
 
 
WHITE MOUNTAINS ADVISORS LLC
 
ONEBEACON INSURANCE GROUP, LTD.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By
/s/ Kevin B. Crawford
 
By
/s/ Sarah A. Kolar
Print:
Kevin B. Crawford
 
Print:
Sarah A. Kolar
Title:
CCO
 
Title:
Secretary
 
 
 
 
 

















































































3



